                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

SHAWN FLYNN,               )                    2:19-CV-0213-MMD-CLB
                           )
           Plaintiffs,     )                    MINUTES OF THE COURT
                           )
     vs.                   )                    March 4, 2020
                           )
JAMES DZURENDA, et al.,    )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff emergency motion/notice to the court/objection to class action (ECF No. 48)
is hereby STRICKEN. Plaintiff was appointed counsel in September 2019 (ECF No. 31).
Therefore, plaintiff is not permitted to file any papers or pleading in pro se while
represented by counsel. LR IA 11-6.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
